Citation Nr: 0712644	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-03 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a lumbar spine disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to an initial compensable rating for 
residuals of a laceration of the distal phalanx of the left 
middle finger.

4.  Entitlement to an initial compensable rating for 
residuals of a laceration of the distal phalanx of the left 
ring finger.

5.  Entitlement to an initial rating in excess of 10 percent 
disabling based on multiple noncompensable service connected 
disabilities.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
San Juan, the Commonwealth of Puerto Rico, which granted 
service connection for residuals of lacerations to the middle 
and ring fingers of the left hand and assigned initial 
noncompensable ratings and assigned a 10 percent rating based 
on multiple noncompensable service connected disabilities 
from initial entitlement.  This matter also comes before the 
Board from a December 2004 rating decision that reopened a 
previously denied claim for service connection for a back 
disorder, undertook de novo review and denied the claim on 
the merits. 

The veteran is noted to have submitted a written waiver of 
additional evidence submitted in June 2005.  


FINDINGS OF FACT

1.  A June 2003 Board decision, denied the veteran's claim 
for service connection for a lumbar spine disorder.  

2.  New evidence received since the June 2003 Board decision 
does relate to an unestablished fact necessary to 
substantiate the claim.

3.  Competent evidence reflects that a lumbar spine disorder 
was not shown in service, nor is there any medical evidence 
of arthritis of the lumbar spine shown to be manifested 
within one year of his discharge.

4.  The veteran is right handed.  

5.  The residuals of laceration of the left middle finger 
result in no tissue loss, no pain or tenderness in the areas 
of the scars, no disfigurement and no limitation of function.

6.  The residuals of laceration of the left ring finger 
result in no tissue loss, no pain or tenderness in the areas 
of the scars, no disfigurement and no limitation of function.

7.  From initial entitlement, the veteran has been in receipt 
of the maximum 10 percent rating based on multiple 
noncompensable disability ratings, under the provisions of 38 
C.F.R. § 3.324.


CONCLUSIONS OF LAW

1.  The June 2003 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002 
& Supp. 2006); 38 C.F.R. § 20.1104 (2006).

2.  New and material evidence has been received since the 
June 2003 decision, and the claim for service connection for 
a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002 &. Supp. 2006); 38 C.F.R. § 3.156 (2006).

3.  A lumbar spine disorder was not incurred in or aggravated 
by service, nor may one be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.307, 3.309 (2006).

4.  An initial compensable rating for residuals of a 
laceration of the left middle finger is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Codes 5219, 5223, 5227, 5229, §4.118, 
Diagnostic Code 7805 (2006).

5.  An initial compensable rating for residuals of a 
laceration of the left ring finger is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5219, 5223, 5227, 5229, §4.118, Diagnostic 
Code 7805 (2006).

6.  Because the veteran is in receipt of the maximum 10 
percent rating based on multiple noncompensable disability 
ratings from initial entitlement, his § 3.324 claim in excess 
of this must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for service 
connection for the left hand finger disorders was received in 
June 2000.  Prior to granting service connection for these 
disorders, the RO addressed the duty to assist for service 
connection for these issues in February 2002.  After service 
connection was granted on appeal by the RO in October 2003, a 
duty to assist letter addressing the increased rating issues 
was issued in June 2005.  Regarding the new and material 
issue and service connection issue, a duty to assist letter 
was were issued in June 2004, prior to the December 2004 
rating decision that reopened and denied this issue.  These 
letters provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement to an increased rating 
and service connection, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  

The June 2004 letter also addressed the question of new and 
material evidence and gave the correct legal criteria for the 
new and material claim.  The duty to assist letters 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

These documents also provided the veteran with the correct 
law addressing the issue of new and material evidence as well 
as explaining in detail what evidence the veteran must submit 
to reopen his claim.  In the more recent case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) further held "VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim." Kent at 9 (emphasis added). 
VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  In this case, the June 2004 letter did 
address the basis for the prior final denials, as well as the 
criteria for service connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The September 2005 VA 
scars examination included examination of the veteran and 
review of the record and provided sufficient evidence to 
adjudicate the veteran's claims.  Regarding the back 
condition claim, the evidence of record is sufficient to 
reopen this claim and the May 2002 examination remains 
sufficient for the purposes of addressing service connection.  

Regarding the entitlement to a rating in excess of 10 percent 
based on multiple noncompensable disability ratings from 
initial entitlement, this claim is being denied as a matter 
of law.  See Sabonis, supra.  The notice and duty to assist 
provisions codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006) have no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  The veteran is not prejudiced by the RO's 
failure to provide such notice regarding his new and material 
claim as this claim is being reopened and the service 
connection claim is being denied.  Regarding the increased 
ratings claim, the Board is denying an increased rating from 
initial entitlement to service connection.  Thus, the Board 
finds that no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

New and Material and Service Connection

The Board in part, denied service connection for a back 
disorder in June 2003.  In its denial the Board determined 
that service medical records were negative for any 
abnormality of the spine/musculoskeletal system.  The Board 
determined that the February 1970 separation examination that 
suggested an abnormal spine/other musculoskeletal system was 
a typographical error as there was no notation of any 
findings regarding the back or the other musculoskeletal 
abnormality, the only abnormality given was an examination of 
the skin which was described in detail.  Thus the Board found 
that the preponderance of the evidence was against a back 
injury taking place in service.  The Board also noted that 
the May 2002 VA examination found that the current low back 
disorder was not related to service.  The veteran filed to 
reopen his claim for service connection for a back disorder 
in April 2004.  The RO initially sent a letter in August 2004 
stating that no new and material evidence had been submitted 
to reopen his previously denied claim and while the matter 
remained open, subsequently reopened the previously denied 
claim and following de novo review, denied the claim on the 
merits in a December 2004 rating decision.  The veteran 
appealed.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2006).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2006).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Previously before the Board were service medical records 
which are silent for any back complaints or injury.  There 
are records reflecting that in March 1969 the veteran was 
punched in the mouth by a mess cook and received nine 6-0 
sutures in his mouth.  The February 1970 separation 
examination include a finding at item #38, "spine, other 
musculoskeletal" findings was checked off as "abnormal."  
Directly below the spine, item #39, "identifying body marks, 
tattoos," etc. was checked off as "normal."  However in 
the section of the examination where abnormal findings were 
to have been specifically written down, the only notation of 
an abnormal findings was for "#39, S2 L hand VSULA."  There 
was nothing at all written about the spine or musculoskeletal 
findings.  As noted above, the Board in its June 2003 
decision determined that the checking of the spine and other 
musculoskeletal system as abnormal was a typographical error.  
Another February 1970 separation physical record indicated 
that the veteran was examined and found physically qualified 
for release from active duty.  He had no disqualifying 
defects found.  

Previously before the Board were private records from the 
1990's primarily show treatment for psoriasis or psychiatric 
complaints with no mention of chronic back problems.  A March 
2000 private magnetic resonance imaging (MRI) report gave an 
impression of early degenerative disc disease (DDD) changes 
at L2-3, L4-5, and L5-S1 levels.  A June 2000 private 
neurologist's report gave a history of low back pain that 
radiated to the hips.  He was said to have problems since the 
1970's that were slowly progressive.  He was diagnosed with 
DDD, sacral 1 radiculopathy.  

Previously before the Board in June 2003 was the report of a 
July 2000 VA examination which was conducted without review 
of the claims file.  The veteran gave a verbal history of low 
back pain which he related to a fall in service, with 
resulting trauma to the low back.  He indicated that he 
treated for back problems with doctors in 1971 and 1972, but 
that these doctors had since died.  An MRI from 6 months ago 
was said to have shown DDD.  On examination, he related 
moderate to severe low back pain.  Computer records reviewed 
showed ER treatment in March 2000 and April 2000 for low back 
pain and a referral to RMS in April 2000 for physical 
therapy.  In June 2000, he had a reevaluation and was 
discharged from the clinic with lumbosacral support and home 
program exercises.  He was told he had a chronic condition.  
Physical examination showed loss of motion in all planes.  
There was no painful motion on range of motion.  There was no 
objective evidence of painful motion on all movements, but 
severe lumbar paravertebral muscle spasm was found on 
palpation.  Also noted was weakness in the muscles of both 
ankles and moderate tenderness to palpation of the 
lumbosacral region.  There was no muscle atrophy of the lower 
extremities and negative straight leg raise.  There was 
hyperreflexia of both knee jerks.  He was diagnosed with L2-
L3, L5-S1 early minimal bulging posterior disc by MRI on a 
private basis by a neurologist.  Also diagnosed was lumbar 
paravertebral myositis.  

Among the evidence that was before the Board in June 2003 
were VA records from 2002 to 2003 which in February 2002 
revealed musculoskeletal findings of range of motion intact, 
muscle tone intact and no deformity.  He was assessed with 
low back strain.  The December 2002 computerized problem list 
noted disc degeneration not otherwise specified.  No opinions 
regarding etiology were given in these records.  

Also received prior to the Board's June 2003 decision was the 
report of a May 2002 VA examination, in which the veteran 
stated that he had no sick call visits in service for back 
pain.  He said that 2 years after service he went to 2 
different private doctors in 1976 and that both had since 
died.  He indicated that the doctors told him he had 
discogenic disease.  His subjective complaints were of 
moderate low back pain with radiation to his right leg and 
occasional cramps to the right foot.  He treated with 
Naprosyn.  He denied emergency room (ER) visits in the past 
year for low back pain, but claimed he went to a private 
neurologist on several occasions for low back pain, and he 
was advised to lose weight and take medications.  

Physical findings revealed some loss of motion in all planes 
and some pain at the last degree of motion.  He had painful 
motion on all movements, moderate lumbosacral spasm, mild 
weakness of the left lower extremity and moderate tenderness 
on palpation of the lumbosacral area.  Neurological findings 
included some atrophy of the left thigh and calf, absent 
ankle jerks bilaterally and positive straight leg raise on 
the right.  He was diagnosed with early DDD of L2-3, L4-5, 
L5-S1 with bulging discs by March 2000 lumbar spine and 
lumbar paravertebral myositis.  

With respect to the BVA's remand instructions, the examiner 
noted that the service medical records were silent towards a 
low back condition.  The veteran was noted to have had 
treatment for a low back condition several years after active 
service.  With the evidence in the claims file, it was the 
examiner's opinion that the etiology was the year 2000 which 
was the first time the veteran received treatment for a low 
back condition after discharge on June 15, 1974.  It was this 
examiner's opinion that the low back condition was not 
related to service.  

Among the evidence that was submitted after the Board's June 
2003 decision was a November 2004 private neurological 
evaluation in which the veteran complained of low back pain 
since 1970 after Vietnam.  He was noted to have been 
initially evaluated in March 2000 and was seen regularly on 
28 different times on a monthly basis, last seen in October 
2004.  According to him, he was involved in an assault by 
another service member and received trauma to several parts 
of the body mostly his back.  Over time his back became 
increasingly worse to the point of disabling him from work in 
November 1999.  During his work he had several recurrences of 
back pain and he described it as almost constant.  Physical 
examination revealed his back to have a mild kyphosis but 
neither kyphoscoliosis nor tender spots.  Moderately severe 
neck and shoulder muscle spasms were noted.  There was 
restriction of motion of both the cervical spine and lumbar 
spine, although he had full thoracolumbar flexion.  The 
diagnosis was lumbar radiculopathy secondary to back trauma 
during the incident of March 1969.  

Also received after the Board's June 2003 decision was the 
veteran's statement received in April 2004 in which the 
veteran elaborated about the circumstances of the assault in 
service in which he indicated that he injured his back.  He 
indicated that in March 1969 he was working as a cook in the 
U.S.S. Newport News at Subic Base Port in the Philippines.  
He said that around 9 pm he was working in the galley when a 
drunken mess cook demanded to be served and after the veteran 
told him he was not supposed to be in the galley, the cook 
began punching him and he fell on his back.  He said that he 
received 6 stitches in his mouth and that ever since this 
incident, he has suffered from back pain.  He also indicated 
that during training at Great Lakes Illinois, his company 237 
underwent a medical procedure in which samples of spinal 
fluid were withdrawn with a 4 inch long needed.  He indicated 
that training was suspended for 1 day following this 
procedure and he could not walk a short distance afterwards.  
He indicated that he had asked for records from this training 
period but was told they were not available.  

The Board finds that the veteran's statements submitted in 
April 2004 further elaborating about the claimed incidents 
said to have resulted in back injury in service, constitute 
new and material evidence.  Specifically, his allegations 
that he was punched in the mouth in March 1969 and also hurt 
his back in this same incident, is new as it was not 
previously of record, and is material as it ties his claimed 
back injury to an actual documented incident in service, 
wherein the service medical records show treatment for an 
injury after he was struck in the mouth.  Prior to the 
submission of this statement, the evidence previously 
available merely related the back injury to a fall in 
service.  Furthermore, the veteran additionally alleged that 
he received a spinal puncture during service, which he also 
suggests may be related to his current back problems.  Such 
evidence raises a reasonable possibility of substantiating 
this claim.

Under these circumstances, as new and material evidence has 
been received, the claim is now reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Having reopened the claim, the Board now turns to whether 
service connection is warranted for a back disorder 
classified as DDD with paravertebral myositis of the lumbar 
spine.  A review of the evidence reflects the preponderance 
of the evidence is against a grant of service connection for 
this condition.  Despite the veteran's lay statement 
indicating that the March 1969 assault that resulted in an 
injury to his mouth also injured his back, there is no 
evidence in the service medical records showing that this 
incident caused him to seek treatment for back complaints.  
There are no service medical records showing treatment for 
any back problems, nor is there a record of any spinal tap 
type procedures having been done on the veteran as per his 
written allegations submitted in April 2004.  The Board notes 
that the February 1970 separation examination marking of 
"abnormal" next to item #38, "spine, other 
musculoskeletal" does appear to have been a typographical 
error in light of the notation of the actual abnormality 
being described as markings on the skin and attributed to 
item #39 for "identifying body marks, tattoos,"of the skin.  

The evidence also fails to show that the veteran's lumbar 
spine disorder stems from arthritis that manifested within 
one year of his 1970 discharge from service.  Although the 
veteran alleged receiving private treatment for back problems 
in the early 1970's, he acknowledged that the doctors who 
treated him were no longer living.  The earliest evidence of 
a chronic back problem is not shown until many years after 
service around 2000.  Finally the Board notes that the May 
2002 VA examination contained an opinion that the veteran's 
back disorder is not related to service.  

As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



Increased Rating

The veteran filed his claim on appeal in June 2000.  Service 
connection for residuals of lacerations of the middle (3rd) 
and ring (4th) fingers of the left (minor) hand was granted by 
the RO in an October 2003 decision which granted initial 
noncompensable ratings for each finger.  The RO also granted 
a 10 percent rating for multiple noncompensable service 
connected disabilities.  The veteran appealed this decision.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the appellant's claim is to 
be considered.  In the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2006).

The RO has evaluated the veteran's finger laceration residual 
scars under the criteria governing skin disorders, 
specifically scars.  The fingers affected are the ring and 
middle fingers of the left hand.  

During the pendency of this appeal, regulatory changes 
amended the VA Rating Schedule, 38 C.F.R. Part 4, including 
the rating criteria applicable to skin disorders.  The 
revised regulations became effective on August 30, 2002.  See 
67 Fed. Reg. 45,590 - 45,599 (July 31, 2002).  Among numerous 
changes made to 38 C.F.R. 
§ 4.118 under the rating criteria effective on August 30, 
2002 were diagnostic codes specific to acne (Diagnostic Code 
7828), disfigurement of the head, face or neck (Diagnostic 
Code 7800), disfigurement of areas other than the head, face, 
or neck (Diagnostic Codes 7801 and 7802), and scars that are 
unstable or painful, or otherwise limit motion (Diagnostic 
Codes 7803, 7804, and 7805).  These revised rating criteria 
are codified in 38 C.F.R. § 4.118 (2006).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (prior 
to August 30, 2002).

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars that were superficial, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to August 30, 2002).  The 10 
percent evaluation was to be assigned when the requirements 
were met even though the location may have been on the tip of 
a finger or toe, and the evaluation was not to exceed the 
amputation value for the limited involvement.  38 C.F.R. § 
4.118, Diagnostic Code 7804, Note (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2006).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable. 38 
C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7803, Note (1), (2). 

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
A superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 of this part on the amputation rule.) 38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2006).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006).  The Board must 
therefore address the criteria affecting the limitation of 
function of his 4th and 5th fingers of the left hand.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  In this case, the evidence of record shows 
the veteran is right hand dominant.

Regarding the criteria for limitation of motion of the 
fingers, 38 C.F.R.  Diagnostic Codes 5216-5227 (2006) rate 
ankylosis and limitation of motion of single digits and 
combinations of digits.  When classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5227, the following rules will be observed: (1) 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation; (2) ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis; (3) With 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable; and 
(4) with the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

Extremely unfavorable ankylosis of the fingers, all joints in 
extension or in extreme flexion, or with rotation and 
angulation of bones, will be rated as amputation.

The ratings for Diagnostic Codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the median transverse 
fold of the palm.  38 C.F.R. Part 4 (2006).  The ratings for 
codes 5220 through 5223 apply to favorable ankylosis or 
limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm. Id.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling.  Combinations of 
finger amputations at various levels, or of finger 
amputations with ankylosis or limitation of motion of the 
fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R. Part 4 (2006).

As the long (3rd) and ring (4th) fingers are the affected 
fingers, the following Diagnostic Codes are potentially 
applicable.  Diagnostic Code 5219 provides a 20 percent 
rating for unfavorable ankylosis of the long finger and ring 
finger of the minor hand.  Favorable ankylosis of the long 
finger and ring finger of the minor hand warrants a 10 
percent rating under Diagnostic Code 5223.  For individual 
fingers, favorable or unfavorable ankylosis warrants a 10 
percent rating if it affects the long finger of the minor 
hand (Diagnostic Code 5226), but warrants only a 
noncompensable rating if it affects the ring finger of the 
minor hand (Diagnostic Code 5226).  38 C.F.R. § 4.71a 
Diagnostic Codes 5226, 5227.  

With respect to limitation of motion of individual digits, 
where there is limitation of motion of the long finger 
(Diagnostic Code 5229) of the nondominant hand with a gap of 
one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, a 10 percent rating is warranted.  With 
a gap of less than one inch (2.5 cm.) between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, and; extension is 
limited by no more than 30 degrees, a noncompensable rating 
is warranted.  Any limitation of motion of the ring or little 
finger (Diagnostic Code 5230) warrants a noncompensable 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5229 and 5230.

Service medical records reveal that in November 1969 the 
veteran received a laceration to the pulp of his ring finger 
and avulsion laceration of the distal phalanx pulp of his 
middle finger, both on the left hand.  He sustained this 
injury working on a bread mixer.  

A June 2000 private neurologist's report mostly addressed 
back complaints, but also mentioned some findings of the 
upper extremities suggestive of carpal tunnel syndrome (CTS) 
such as positive Tinel's sign.  CTS was diagnosed in this 
record.  No specific findings regarding the service connected 
3rd and 4th fingers of the left hand were reported.  

A July 2000 VA hands examination revealed the veteran's 
history of his hands beginning to bother him 2 years ago 
while climbing telephone poles when he started noticing pain 
and electricity on the wrist and numbness.  He gave no 
history of trauma.  A private neurology and electrodiagnostic 
studies were noted to have found severe CTS.  Subjective 
complaints centered around the hand and wrist, with pain 
precipitated by using tools, woodworking, and sleeping.  
Splinting alleviated the pain and he used wrist braces.  The 
physical examination mostly centered on problems with the 
hands and wrists outside of the service connected injuries to 
the 3rd and 4th fingers of the left hand.  The examination of 
the fingers did show fusiform swelling of the PIP joints of 
all the fingers of both hands, and psoriatic lesions were 
also noted on the skin of the knuckles of both hands.  He 
could touch with the tips of all fingers of both hands the 
median transverse fold of the palms of both hands.  There was 
no griffin or ape hand deformity.  He had normal extension 
and flexion of all fingers.  He did have positive Phalen's 
and Tinels signs in both wrists.  Grasping mild weakness was 
graded 4/5.  He could close both hands without problems.  The 
diagnosis was severe CTS by electrodiagnostic studies.  No 
diagnosis was made regarding the 3rd and 4th fingers of the 
left hand.  

An August 2000 VA skin examination addressed a diagnosed 
psoriasis that affected the hands as well as other areas of 
the body.  No specific findings regarding scarring of the 3rd 
and 4th fingers of the left hand were given.  

The report of a May 2002 VA examination reported the 
veteran's history of an injury to his left middle and ring 
fingers in service.  He was noted to be right handed.  He 
indicated that he had a history of working 26 years after 
service as a phone company installer and that he almost fell 
on the job due to numbness and cramps in both hands.  He had 
a private neurologist diagnose him with CTS bilaterally.  He 
denied any ER or doctor visits for a left hand middle or ring 
finger problem.  He had no precipitating factors for pain and 
it was alleviated by Naproxen.  He said that every other day 
he has acute bouts of severe left middle finger and ring 
finger pain which functionally impaired him.  He said that 
every other day the pain is severe on the left hand and what 
he does is use a splint at night to sleep and medications.  

Physical examination revealed that he could touch with the 
tips of all thumbs and finger of both hands and could touch 
the median transverse fold of the palm of both hands with all 
fingers.  His grasping muscle strength hand grip muscles was 
3.5/5.  There was atrophy of the left thenar area.  There was 
diminished pinprick and smooth sensation on both hands, 
median nerve distribution of the hand.  He had positive 
Phalen's sign bilaterally.  He could close and open his hand.  
He could stretch the fingers and do reverse.  There was no 
tropic disturbances, no ape hand or griffin claw deformity.  
He was diagnosed with an avulsion and laceration of distal 
phalanx of the left middle finger and left ring finger 
laceration on November 1969.  Also diagnosed was bilateral 
CTS.  The examiner gave an opinion of the etiology of the 
left hand disorder, noting that the veteran had an avulsion 
injury of the tip of the left middle finger and ring fingers 
but also had a severe bilateral CTS that was overshadowing 
the left hand condition.  

VA records from between June 2002 and March 2003 repeatedly 
on examination of the extremities revealed no clubbing, 
cyanosis or edema, no ulcers, no skin discoloration, no 
trauma, no callus.  

A September 2002 scar photo of the fingers show a long thin 
scar lengthwise down one of his fingers.  

The report of a September 2005 VA examination noted the 
veteran's history of receiving lacerations to the left hand's 
3rd and 4th digits while working on a bread machine.  He had 
lacerations to the left middle finger and left ring finger 
and an avulsion at the tip of the left middle finger.  He 
indicated this was treated with local stitches.  He also gave 
a history of working as a telephone installer and while at 
the phone company had complaints of numbness and cramps in 
both hands.  He was found to have bilateral carpal tunnel 
syndrome and now complained of numbness in the 3rd and 4th 
digits of the left hand.  Since his last VA examination he 
continued with numbness of these digits of the left hand.  

Physical examination revealed the 4th finger on the volar 
aspect had a diagonal scar 1 centimeter long.  The scar of 
the left 3rd fingertip on the volar aspect went from medial 
to lateral.  It extended up to the fingertip and went up to 
beneath the fingernail to the radial side and was 4 
centimeters long.  He had a decreased pinprick and light 
touch of the 4th digit on the tip, the 3rd finger was with no 
decrease in pinprick or light touch.  He was not tender to 
palpation and had no loss of motion due to the scar in either 
finger.   Regarding both the 3rd and 4th fingers, the scars 
were nontender, non adherent, of smooth texture with no 
ulceration, breakdown, elevation or depression.  There was no 
tissue loss, inflammation or keloid formation.  His skin was 
practically the same color as the surrounding skin.  There 
was no disfigurement and no limitation of function.  He had 
full active range of motion of the left hand digits.  The 
diagnosis was history of left hand digits 3 and 4 lacerations 
and residuals of scar.  

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against initial compensable 
ratings for the residuals of a laceration of the distal 
phalanx of the left middle and ring fingers.  There is no 
evidence that there is any notable residual of scarring from 
either finger, aside from an extremely narrow scar lengthwise 
on each finger that were described by the VA examiner in May 
2005 as nontender, non adherent, of smooth texture with no 
ulceration, breakdown, elevation or depression.  The 
examination revealed no tissue loss, no pain or tenderness in 
the areas of the scars, no disfigurement and no limitation of 
function.  His range of motion for his fingers was described 
as a full range of motion in May 2005.  

Likewise the records prior to May 2005 failed to show 
compensable findings for either finger.  Repeatedly his 
fingers range of motion was full, including the 3rd and 4th 
fingers of his left hand.  Likewise there is no evidence of a 
disfiguring or painful scar in the records and examinations 
prior to May 2005.  Although the evidence did reflect some 
neurological manifestations in the hands and fingers, 
including the 3rd and 4th fingers of the left hand, such 
manifestations are shown by the evidence to be due to a 
carpal tunnel syndrome which is not service connected.  The 
examiner in the May 2002 VA examination specifically stated 
that the veteran had a severe bilateral CTS that was 
overshadowing the service connected  left hand condition.  
The veteran himself is noted to have denied any specific 
medical treatment for his service-connected finger injury 
residuals

In summary the Board finds that the preponderance of the 
evidence is against a compensable rating for residuals of a 
laceration of the distal phalanx of the left middle finger 
and also against a compensable rating for residuals of a 
laceration of the distal phalanx of the left ring finger all 
from initial entitlement.  Fenderson, supra.

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.  

III.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, there is no evidence 
that the veteran's residuals of lacerations to the left 
hand's 3rd and 4th fingers has resulted either in frequent 
hospitalizations or interfered with his employment.  

IV.  Entitlement to a 10 percent rating based on multiple, 
non compensable service connected disabilities.

The Board notes that the veteran has also perfected an appeal 
as to a claim of entitlement to an increased initial rating 
based on multiple noncompensable disability ratings, 
currently evaluated as 10 percent disabling.  Whenever a 
veteran is suffering from two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

The veteran is presently in receipt of 10 percent for 
multiple noncompensable service connected disabilities from 
initial entitlement, as per the October 2003 rating decision 
on appeal, which granted service connection for residuals of 
the left 3rd and 4th finger lacerations and assigned 
noncompensable ratings for both and also granted the 10 
percent rating pursuant to 38 C.F.R. § 3.324.  

There is no provision under 38 C.F.R. § 3.324 for a rating 
higher than 10 percent for multiple noncompensable service 
connected disabilities.  As 38 C.F.R. § 3.324 prohibits the 
assignment of a separate 10 percent rating for multiple 
disabilities in combination with any other rating, the Board 
concludes that this claim must be denied.

Furthermore, because the pertinent facts in this case are not 
in dispute and the law is dispositive, the claim must be 
denied based on the absence of legal merit or lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a lumbar spine disorder 
is reopened.  To this extent, the appeal is granted.

Entitlement to service connection for a lumbar spine disorder 
is denied.

Entitlement to an initial compensable evaluation for 
residuals of a laceration of the distal phalanx of the left 
middle finger is denied.  

Entitlement to an initial compensable evaluation for 
residuals of a laceration of the distal phalanx of the left 
ring finger is denied.  

Entitlement to an initial rating evaluation in excess of 10 
percent disabling based on multiple noncompensable service 
connected disabilities is denied



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


